Citation Nr: 0937582	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable ) disability 
rating for service-connected pulmonary sarcoidosis.

2.   Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324. 

4.  Entitlement to service connection for migraine headaches.


 
REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office 
(the RO) in Denver, Colorado.  

Procedural history

In a September 1978 rating decision, service connection was 
granted for pulmonary sarcoidosis.  A noncompensable (zero 
percent) disability rating was assigned.

In a September 2005 rating decision, the RO continued the 
noncompensable evaluation for service-connected pulmonary 
sarcoidosis.  The RO also denied service connection for 
migraine headaches.

In a November 2007 rating decision, the RO granted service 
connection for pseudofolliculitis barbae with a 
noncompensable evaluation assigned, effective September 19, 
2006.  The RO also denied a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities.

The Veteran and his spouse testified at a Travel Board 
hearing held at the RO in April 2009 before the undersigned 
Veterans Law Judge.

Remanded issue

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center in Washington, DC.  The Veteran will be notified if 
further action on his part is required.  

Issue not on appeal

By a November 2008 rating decision, the RO denied entitlement 
to total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  
The Veteran has not appealed that decision.  


FINDINGS OF FACT
 
1.  The evidence of record reflects that the Veteran's 
service-connected pulmonary sarcoidosis has required the use 
of chronic low dose (maintenance) or intermittent 
corticosteroids.  The Veteran's service-connected sarcoidosis 
has not been productive of pulmonary involvement with 
persistent symptoms requiring systemic high dose 
(therapeutic) corticosteroids for control.

2.  The evidence of record reflects Veteran's service-
connected pseudofolliculitis barbae has been treated with a 
topical corticosteroid cream for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period. 

3.  The evidence does not show that the Veteran's pulmonary 
sarcoidosis or pseudofolliculitis barbae is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating of 30 percent for service-connected pulmonary 
sarcoidosis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2008).

2.  The criteria for an increased disability rating of 30 
percent for the Veteran's service-connected 
pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3,102, 4.118, Diagnostic Code 7806 
(2008).

3.  Referral of the Veteran's service-connected pulmonary 
sarcoidosis and pseudofolliculitis barbae for consideration 
on an extraschedular basis is not warranted.  38 C.F.R. § 
3.321(b)(1) (2008).

4.  There no longer exists a case or controversy as to the 
issue of the Veteran's entitlement to a compensable 
evaluation for multiple noncompensable service-connected 
disabilities pursuant to 38 C.F.R. § 3.324.  Shoen v. Brown, 
6 Vet. App. 456, 457 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks compensable disability ratings for service-
connected pulmonary sarcoidosis and for pseudofolliculitis 
barbae.  As was noted in the Introduction, the issue of 
entitlement to service connection for migraine headaches is 
being addressed in the remand that follows below.
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues being decided on appeal. 
The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his original claim 
of service connection for pseudofolliculitis barbae in a 
letter from the RO dated October 24, 2006.  That letter 
informed the Veteran that the evidence must show that "you 
had an injury in military service, or a disease that began in 
or was made worse during military service, or there was an 
event in service that caused an injury or disease."  In 
connection with his claim of increased rating for pulmonary 
sarcoidosis, a letter dated June 30, 2005, informed the 
Veteran that "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the Social Security Administration.  

With respect to private treatment records, the letters 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.

The June 2005 and October 2006 VCAA letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has them.  If 
the holder of the evidence declines to give it to us or asks 
for a fee to provide them, we'll notify you of the problem.  
"It is your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in originals].

The VCAA letters specifically requested of the Veteran: "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159(b) in that the Veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim. This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in the October 2006 letter relating to his claim of 
service connection for pseudofolliculitis barbae, and in an 
additional letter relating to all claims on appeal dated in 
February 2008.  These letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on- going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the October 2006 and 
February 2008 letters from the RO.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

With regard to the Veteran's claim of increased rating for 
pulmonary sarcoidosis, the Board finds that the June 2005 
VCAA letter to the Veteran specifically advised him that an 
increased disability rating would require a showing that the 
Veteran's condition had worsened.  Crucially, the RO also 
sent a letter dated June 3, 2008 specifically to comply with 
the notice requirements of the Vazquez decision.  The June 
2005 and June 2008 letters invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
such as "statements from employers as to job performance, 
lost time, or other information regarding how your 
condition(s) affect your ability to work; or statements 
discussing your disability symptoms from people who have 
witnessed how they affect you."  The June 2008 letter also 
contained notice of the use of diagnostic codes, and of the 
specific schedular criteria that applied to the Veteran's 
claim relating to pulmonary sarcoidosis. 

As concerns the Veteran's claim of increased rating for 
pseudofolliculitis barbae, relying on guidance from the VA 
Office of the General Counsel, the Board finds that the 
Vazquez-Flores decision does not apply to that issue, as it 
concerns an appeal from an initial rating decision and, 
accordingly, VA's VCAA notice obligations are fully satisfied 
once service connection has been granted.  Any further notice 
and assistance requirements are covered by 38 U.S.C. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
(NOD) with respect to the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008), 
[holding, as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"]. 

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
As concerns the Veteran's claim of increased rating for 
pseudofolliculitis barbae, the Veteran received complete VCAA 
notice including Dingess notice [as noted above, Vazquez 
notice is not applicable to this claim] in the October 2006 
letter, which was sent to the Veteran prior to the RO's 
initial February 2007 decision. 

With regard to the Veteran's claim of increased rating for 
pulmonary sarcoidosis, Dingess notice was not provided until 
the February 2008 letter, and Vazquez notice was not provided 
until the June 2008 letter, both after the RO's initial 
September 2005 decision on his claim.  If there is VCAA 
deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Simmons v. Nicholson, 487 F.3d 892 (2007); see also Sanders 
v. Nicholson, 487 F.3d 881 (2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  After the February 2008 
and June 2008 VCAA notice letters, the claim was 
readjudicated in a November 2008 SSOC.   Thus, even though 
some of the required VCAA notice came after the initial 
adjudication in September 2005, there is no prejudice to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

As is further discussed below, the Board is granting a 30 
percent disability rating for the Veteran's service-connected 
pulmonary sarcoidosis and a 30 percent disability rating for 
the service-connected pseudofolliculitis barbae.  
Consequently, the Veteran's claim of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is being 
dismissed.  Because it is the law, and not the facts, that is 
dispositive of the Veteran's claim under 38 C.F.R. § 3.324, 
the duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  
 
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service treatment records and reports of post-
service medical VA treatment.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in August 2005 relating to his claim of increased 
rating for pulmonary sarcoidosis, and in November 2007 
relating to his initial claim of service connection for 
pseudofolliculitis barbae.  The reports of these examinations 
reflect that the examiners reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008).  

Accordingly, the Board finds that VA has satisfied the duty 
to assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf concerning the 
increased rating issues to be decided herein..

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the Veteran and his spouse 
testified at an April 2009 Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected pulmonary sarcoidosis.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2008).

Assignment of diagnostic code

The Veteran's sarcoidosis has been rated under Diagnostic 
Code 6846 [sarcoidosis]. 
This is clearly the most appropriate diagnostic code.

The Board adds that at the time service connection was 
granted for sarcoidosis, effective October 1, 1977, there did 
not exist a specific diagnostic code for sarcoidosis.  The 
disease was rated by analogy under the former Diagnostic Code 
6802 [unspecified pneumoconiosis].  The Diagnostic Codes 
pertaining to pulmonary disabilities have since been revised, 
effective October 7, 1996.  The revisions include a specific 
Diagnostic Code for sarcoidosis.  Accordingly, the RO 
redesignated the Veteran's condition under Diagnostic Code 
6846.    

Neither the Veteran or his representative has indicated that 
another Diagnostic Code would be more applicable.  

Specific schedular criteria

A noncompensable disability rating is assigned for 
sarcoidosis where there is chronic hilar adenopathy or stable 
lung infiltrates without symptoms or physiologic impairment. 
A 30 percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids. A 60 
percent rating is assigned where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control, and a 100 percent rating where 
there is cor pulmonale or there cardiac involvement with 
congestive heart failure or there is progressive pulmonary 
disease with fever, night sweats and weight loss despite 
treatment. See 38 C.F.R. § 4.97, Diagnostic Code 6846 (2008). 

Analysis

The Veteran is seeking entitlement to a compensable rating 
for service-connected pulmonary sarcoidosis.  In this regard, 
the Board notes that the Veteran was service-connected for 
pulmonary sarcoidosis with a noncompensable rating since 
October 1, 1977, the day after he was discharged from 
service.  

Schedular rating

As noted above, pursuant to Diagnostic Code 6846, a 30 
percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.

The Board has reviewed the evidence of record and, for 
reasons that will be expressed in greater detail below, finds 
that the overall level of symptomatology associated with the 
Veteran's service-connected sarcoidosis is consistent with 
the criteria enumerated for an increased 30 percent 
disability rating.

The VA examiner in August 2005 diagnosed the Veteran's 
sarcoidosis currently being asymptomatic, without current 
treatment with steroids, and the only possible resulting 
symptom may be chest pain.  He noted that the August 2005 
pulmonary function tests were normal.  In the same report, 
the examiner noted that the Veteran had "mild sarcoidosis."  
The examiner further noted that the Veteran currently had the 
same atypical chest pain and shortness of breath as the 
record showed that he had experienced in 1975.  He opined 
that the atypical chest pain was "more likely than not a 
residual of his pulmonary sarcoidosis" 

The Veteran testified at the April 2009 hearing that he was 
using steroid treatment for his sarcoidosis.  After the April 
2009 hearing, the Veteran filed copies of VA treatment 
reports dated  July 2007 and February 2009 showing that he 
currently uses an Albuterol inhaler for shortness of breath. 

Review of the record indicates that further Albuterol was 
discontinued in February 2005, but that it was again listed 
as an active medication as of August 1, 2005, and thereafter 
[because the VA examination was conducted on August 3, 2005, 
the note indicating Albuterol as an active medication may not 
have been available to the examiner].   

Based on the medical evidence of record, the Board finds that 
the criteria for a 30 percent disability rating pursuant to 
Diagnostic Code 6846 are met.  The record demonstrates that 
the Veteran's sarcoidosis is manifested by persistent 
symptoms of atypical chest pain and shortness of breath 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.

The Board observes that the criteria for the assignment of a 
higher 60 percent disability rating have not been met for any 
portion of the appeal period under the applicable rating 
criteria.  In this regard, there is no indication in any of 
the clinical information on file which reflects that 
treatment of sarcoidosis with pulmonary involvement requires 
systemic high dosages of (therapeutic) corticosteroids for 
control.  Thus, a 60 percent evaluation is not warranted.  
Similarly the criteria for a 100 percent evaluation have not 
been met.

A note to Diagnostic Code 6846 states that sarcoidosis can 
also be rated pursuant to Diagnostic Code 6600.  The August 
2005 pulmonary function tests showed a FEV1/FVC predicted 
percentage of 77 percent.  Pursuant to Diagnostic Code 6600s, 
a FEV1/FVC predicted percentage of 77 percent is congruent 
with a 
10 percent disability rating.  There is no evidence 
indicating any worse pulmonary functioning.  Thus, the use of 
Diagnostic Code 6600 is not to the Veteran's benefit. 

In summary, for reasons discussed above the Board finds that 
a 30 percent disability rating may be assigned for the 
Veteran's service-connected sarcoidosis.

Hart consideration

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected pulmonary sarcoidosis was filed on 
October 25, 2004.  Therefore, the question to be answered by 
the Board with regard to the grant of an increased rating for 
sarcoidosis is whether any different rating should be 
assigned for the relevant time period under consideration, or 
October 25, 2003 to the present.

Review of the record demonstrates that the Veteran began 
using prescribed Albuterol inhalers on an intermittent basis 
as of May 28, 2004.  Therefore, the 
30 percent disability rating is assigned effective from May 
28, 2004 forward.  

Extraschedular consideration

For the sake of economy, the Board will simultaneously 
discuss consideration of extraschedular ratings for both 
disabilities below. 

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that the criteria for a 30 percent 
disability rating have been met for the Veteran's service-
connected pulmonary sarcoidosis, effective May 28, 2004.  To 
that extent, the benefit sought on appeal is granted.



	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an increased (compensable) disability 
rating for service-connected pseudofolliculitis barbae.

Relevant law and regulations

The law and regulations relating to disability ratings 
generally has been set forth above and will not be restated 
herein.

Assignment of diagnostic code

In a November 2007 rating decision, the RO granted service 
connection for pseudofolliculitis barbae with a 
noncompensable disability rating, effective September 19, 
2006.  The RO has rated this skin condition by analogy 
pursuant to Diagnostic Codes 7813-7806.  See 38 C.F.R. § 4.20 
(2008) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  

Under Diagnostic Code 7813, dermatophytosis is be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  
Diagnostic Code 7806 [dermatitis or eczema] appears to be the 
most appropriate because the Veteran's pseudofolliculitis 
barbae symptomatology consists of pain, itching, macular-
papular eruption, including generalized erythema with 
hyperpigmented papules and in-grown hairs with papules.  Such 
symptoms are congruent with those of dermatitis or eczema.

With respect to rating the disability under Diagnostic Code 
7800 [disfigurement of the head, face, or neck], the medical 
evidence, including the November 2007 VA examination report, 
does not indicate that the Veteran experiences any of the 
eight characteristics of disfigurement or would otherwise 
qualify for a compensable rating under Diagnostic Code 7800.  
Further, there is no evidence of any other scars related to 
the service-connected pseudofolliculitis barbae which would 
allow for rating under Diagnostic Codes 7801-7805. 

Accordingly, after consideration of all potentially 
applicable rating criteria the Board finds that the Veteran 
is appropriately rated under Diagnostic Code 7806. The 
Veteran and his representative have not argued that a 
different Diagnostic Code would be more appropriate, but 
rather have contended that a compensable rating is warranted 
under the currently assigned diagnostic code.

Specific schedular criteria

Initially, the Board observes that in 2002 regulatory changes 
amended the rating criteria for evaluating skin disabilities.  
See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 
2002].  The applicable rating criteria for skin disorders, 
found at 38 C.F.R. § 4.118, were again amended in October 
2008.  The October 2008 revisions are applicable to 
application for benefits received by the VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  

The Veteran's claim dates from September 2006.  Accordingly, 
the Board will apply the post-August 2002 and pre-October 
2008 schedular criteria for rating skin disabilities.

Under Diagnostic Code 7806:

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12-
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met].

Analysis

Schedular consideration

The Board has reviewed the evidence of record and, for 
reasons that will be expressed in greater detail below, finds 
that the overall level of symptomatology associated with the 
Veteran's skin disability is consistent with the criteria 
enumerated for an increased 30 percent disability rating.

In order to qualify for a 30 percent disability rating, the 
evidence must show 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected; or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

Regarding the area affected, the November 2007 VA examiner 
reported that the Veteran's service-connected skin disability 
on his jaw line and anterior neck affected only 2 percent of 
the Veteran's exposed body surface area, or less than 
1 percent of the total body surface area.  There is not of 
record any evidence that   
the area involved approaches that for a 30 percent rating.

Turning to the matter of medications, during the November 
2007 examination, the Veteran reported that he was not using 
systemic or topical therapy.  However, at the April 2009 
hearing, the Veteran testified that VA had recently 
prescribed topical steroid cream for use on the beard area 
affected by pseudofolliculitis barbae.  See the April 2009 
hearing transcript, page 16.  He subsequently submitted filed 
a VA outpatient treatment report dated February 16, 2009.  
That report listed, among other prescription medications, 
Clindamycin Phosphate solution to be applied twice a day to 
the affected beard area, and Desonide ointment, a 
corticosteroid, to be applied once a day as needed to the 
affected beard area.  

The recent evidence of record thus indicates that the Veteran 
is currently using prescribed steroid topical cream for his 
pseudofolliculitis barbae regularly for more than six weeks, 
starting February 16, 2009.  This meets the criteria for a 30 
percent disability rating for use of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Therefore, the Board finds 
that the Veteran's skin disability warrants a 30 percent 
rating under Diagnostic Code 7806.

The Board also considered the assignment of a rating in 
excess of 30 percent under Diagnostic Code 7806.  However, 
the medical evidence does not show that the Veteran's skin 
symptomatology involves more than 40 percent of his entire 
body or his exposed areas, or that constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  The evidence shows that only 2 percent of the skin 
area is affected and that corticosteroid therapy was just 
recently initiated.  Accordingly, a 60 percent disability 
rating is not warranted.

In summary, for the reasons stated above, the Board finds 
that a 30 percent disability rating may be assigned for the 
Veteran's service-connected pseudofolliculitis barbae.



Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

The Veteran's pseudofolliculitis barbae was granted with a 
noncompensable disability rating effective September 19, 
2006, the date his claim was received.  There is no evidence 
of use of corticosteroid cream prior to the list of 
medications provided by the Veteran in a February 16, 2009 VA 
treatment report.  Treatment reports dated in December 2005 
and November 2007 show that the Veteran was being provided  
only moisturizing lotion for his skin condition.  

Therefore, based on a review of the evidence of record, the 
Board finds that staged ratings for the Veteran's service-
connected pseudofolliculitis barbae are as follows: 
noncompensable (zero percent) from the date of the claim, 
September 19, 2006, to February 15, 2009; and 30 percent 
beginning February 16, 2009.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).

The Veteran contended that he has not worked since 1989 
because of the service-connected disabilities of sarcoidosis 
and pseudofolliculitis barbae.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right shoulder disability is inadequate.  A 
comparison of the level of severity and symptomatology of the 
Veteran's sarcoidosis and pseudofolliculitis barbae with the 
established criteria found in the applicable rating schedules 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disabilities is inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms." The record does not show 
that the Veteran has required frequent hospitalizations for 
pseudofolliculitis barbae.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  The record also shows that the Veteran has not 
been hospitalized for his sarcoidosis since it was first 
diagnosed in 1975.    
[In this regard, the Board also notes that a VA treatment 
report showed that he was hospitalized from September 30, 
1991 to October 11, 1991 for substance abuse, with a 20 year 
reported history.]

There is not shown to be evidence of marked interference with 
employment due to the pseudofolliculitis barbae.  In fact, 
the VA examiner in November 2007 opined that the Veteran's 
skin condition should not interfere with his employability.  
Similarly, the medical evidence shows only mild sarcoidosis, 
as the VA examiner described it in August 2005.  That the 
Veteran has been employed only part-time since 1989 appears 
to be more a matter of his own choice than as due to his 
service-connected disabilities.  

In short, there is nothing in the record to indicate that 
this service-connected sarcoidosis or pseudofolliculitis 
barbae disabilities on appeal cause impairment with 
employment, over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be considered.  
The Board therefore has determined that referral of these 
issues for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



	(CONTINUED ON NEXT PAGE)




3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities. 

Relevant law and regulations

Under 38 C.F.R. § 3.324, whenever a Veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.

Analysis

As was indicated by the Board's decision discussed above, the 
Board has increased the rating assigned for the Veteran's 
service-connected sarcoidosis to 30 percent disabling, and 
has an increased 30 percent rating for his pseudofolliculitis 
barbae.  As a result of the Board's current decision, both of 
the Veteran's service-connected disabilities now have a 
compensable rating. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In essence, a "case or 
controversy" involving a pending adverse determination to 
which the appellant has taken exception does not exist.  See 
Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  The 
assignment of the 30 percent ratings renders the Veteran's 
claim under 38 C.F.R. § 3.324 moot.   Accordingly, the appeal 
as to this issue is dismissed.




	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating of 30 percent is granted for 
service-connected pulmonary sarcoidosis, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  
 
An increased disability rating of 30 percent is granted for 
service-connected pseudofolliculitis barbae, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

The Veteran's claim for entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities is dismissed.


REMAND

4.  Entitlement to service connection for migraine headaches.

Review of the record indicates that a remand is needed for 
further development of the issue of entitlement to service 
connection for migraine headaches.   

With regard to the issue of service connection for migraine 
headaches, in his original August 2004 claim of service 
connection the Veteran contended that he had experienced 
headaches since 1976 [when he was still in service], and that 
he has a history of treatment for headaches at the Denver 
VAMC, Dr. M.B. since 1978 to the present time.  

It does not appear that the RO has attempted to obtain 
archived records from the Denver VAMC going back to 1978.  It 
further appears that the RO has only obtained treatment 
records from the Denver VAMC going back to September 30, 
1991, and there are some gaps in the more recent records that 
the RO has obtained on a piecemeal basis.    

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, a remand is necessary for 
the additional development of obtaining records.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions involve the relationship, if any, between any 
currently diagnosed headache disorder and the Veteran's 
period of active service.  These questions must be addressed 
by an appropriately qualified medical professional.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

The Board adds that the Veteran has also contended that his 
headaches are secondary to his service-connected pulmonary 
sarcoidosis.  See the Veteran's July 2006 notice of 
disagreement, as well as the April 2009 hearing transcript, 
pages 7-11, 21.  This matter should be addressed by the 
agency of original jurisdiction in conjunction with the 
direct service connection claim. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain a complete set of 
treatment reports for the Veteran, both 
archived and in the current system, from 
the Denver VAMC for the period from 
January 1, 1978 to the present time.  Any 
such medical records obtained should be 
associated with the claims file.

2.  After the above development is 
accomplished, VBA should schedule the 
Veteran for an examination with an 
appropriate specialist.  The claims 
folder must be forwarded for the 
examiner's review.  An opinion should be 
provided as to whether the Veteran's 
headaches are as likely as not related to 
his military service, or are as likely as 
not secondary to his service-connected 
sarcoidosis.  A report should be prepared 
and associated with the Veteran's claims 
folder. 

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of service connection 
for migraine headaches both on a direct 
and secondary service connection basis.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).   



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


